Pursuant to an order of the United States District Court for the Eastern District of New York (Allah v Kelly, 93-CV-5931, May 5, 1995), on the Court’s own motion, it is
Ordered that the decision and order of this Court, dated April 21, 1986 (sub nom. People v Gay, 119 AD2d 767), which determined on appeal from a judgment of the Supreme Court, Richmond County, rendered December 7, 1977, is recalled and vacated; and it is further,
Ordered that the appeal will be heard on the original papers (including a typewritten certified transcript of the stenographic minutes) and on the appellant’s and the respondent’s briefs, which may be in legible typewritten form or in any other legible form authorized by this Court’s rules and which must comply with those rules (22 NYCRR 670.1 et seq.); the parties are directed to file nine copies of their respective briefs and to serve one copy on each other; and it is further,
Ordered that the appeal is reinstated and the following attorney is assigned to prosecute the appeal:
*612Moira E. Casey, Esq.
40-26 235th Street
Douglaston, New York 11363
and it is further,
Ordered that the appellant’s time to perfect the appeal is enlarged; assigned counsel shall prosecute the appeal expeditiously in accordance with this Court’s rules (22 NYCRR 670.1 et seq.) and written directions; and it is further,
Ordered that in the event the file has been sealed, it is hereby unsealed for the limited purpose of allowing assigned counsel or his representative access to the record for the purpose of preparing the appeal; such access shall include permission to copy the papers insofar as they pertain to the appellant; and it is further,
Ordered that the appeal is placed on the calendar for December 19, 1995, and the appeal shall be heard on that day; and it is further,
Ordered that the appellant’s brief shall be served and filed on or before September 29, 1995, the respondent’s brief must be served and filed on or before November 3, 1995, and the reply brief must be served and filed on or before November 13, 1995; and it is further,
Ordered that the assigned counsel is directed to serve a copy of this order upon the clerk of the court from which the appeal is taken. Bracken, J. P., Balletta, Miller, O’Brien and Thompson, JJ., concur.